Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 4, 2022 has been entered.
Response to Amendment
Claims 1-20 are pending. Claim 19 has been withdrawn. Claims 1, 9-11, 17-18, and 20 have been amended. The art rejections have been withdrawn in view of new rejections.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “build material application element” in claims 2-3 and 9-12. [0039], [0041], [0066], and [0073] of Applicant’s disclosure indicates a “build material application element” may be a recoating blade or a chamber comprising a gate-like opening that could include a closing element. Additionally, “a moveably supported build material supply element” in claims 15-16. [0025], [0030], [0061], and [0068] of Applicant’s disclosure indicates a “build material supply element” is a plate.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-18 and 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ewald (US 2021/0197470).
Regarding claim 1, Ewald discloses an apparatus for additively manufacturing a three-dimensional object formed by successive layerwise selective irradiation and consolidation of build material layers by at least one energy beam in a build area of the apparatus (build material selectively solidified on build surface 105 in successive layers, [0016]; by at least one energy beam is an intended use and the apparatus would be capable of that as it is neutral to the solidification mechanism; no source of the at least one energy beam is positively recited), the apparatus comprising: a first build material supply device (dosing surface 102, [0012], Figs. 1A-B) configured to supply an amount of build material to a first build material application device (spreader 104 attached to carriage 103, [0010], Figs. 1A-B); the first build material application device configured to move in a first motion path to apply an amount of build material in the build area of the apparatus (spreader 104 and carriage 103 move in direction D2 to apply build material over build surface 105, [0016], Figs. 1A-B), the build area of the apparatus is crossed by the first build material application device moving in the first motion path (spreader 104 and carriage 103 move in direction D2 and cross build surface 105, [0016], Figs. 1A-B); a second build material supply device configured to supply an amount of build material to a second build material application device (a storage supplies powdered build material to feed mechanism 106, [0013] [0019]); and the second build material application device configured to move in a second motion path to apply an amount of build material to a supply area of the first build material supply device (feed mechanism 106 and second carriage 107 move in direction D1, [0014], Figs. 1A-B), the build area of the apparatus is not crossed by the second build material application device moving in the second motion path (feed mechanism 106 and second carriage 107 movement in direction D1 does not cross build surface 105, [0014], Figs. 1A-B).  
Regarding claim 2, Ewald discloses wherein the first build material application device comprises at least one build material application element moveably supported relative to the first build material supply device in the first motion path (spreader 104 and carriage 103 moveably supported relative to dosing surface 102, [0010] [0012] [0016], Figs. 1A-B), and wherein the at least one build material application element is configured to move across the supply area of the first build material supply device and the build area of the apparatus (spreader 104 and carriage 103 move in direction D2 across dosing surface 102 and build surface 105, then reverse, [0010] [0012] [0016], Figs. 1A-B).  
Regarding claim 3, Ewald discloses wherein the second build material application device comprises at least one build material application element moveably supported relative to the second build material supply device in the second motion path (feed mechanism 106 and second carriage 107 are moveably supported relative to a storage; at a position for receiving build material then moveably linearly away, [0013-14] [0019]), and wherein the at least one build material application element is configured to move across a supply area of the second build material supply device and the supply area of the first build material supply device (feed mechanism 106 and second carriage 107 movement in direction D1 across dosing surface 102, [0014], Figs. 1A-B).  
Regarding claim 4, Ewald discloses wherein the first motion path extends in a first spatial direction (spreader 104 and carriage 103 move in direction D2 and reverse to apply build material over build surface 105, [0016], Figs. 1A-B) and the second motion path extends in a second spatial direction different from the first spatial direction (feed mechanism 106 and second carriage 107 movement in direction D1; D2 and D1 extend in different spatial directions, [0014] [0016], Figs. 1A-B).  
Regarding claim 5, Ewald discloses wherein the first motion path at least extends across the supply area of the first build material supply device and the build area of the apparatus (spreader 104 and carriage 103 move in direction D2 across dosing surface 102 and build surface 105, then reverse, [0010] [0012] [0016], Figs. 1A-B) and the second motion path at least extends across the supply area of the second build material supply device and the supply area of the first build material supply device (feed mechanism 106 and second carriage 107 move in direction D1 between a position for receiving build material and moveably over dosing surface 102, [0013-14] [0019], Figs. 1-2).  
Regarding claim 6, Ewald discloses wherein the second build material supply device is arranged in a lateral arrangement relative to the first build material supply device (a source is laterally arranged relative to dosing surface 102, note location of arrow shown in Fig. 2 when feeding mechanism 106 is loaded relative to position of dosing surface 102 with a source not (directly above and coextensive in plan view) relative to dosing surface 102, [0013-14] [0019] Fig. 2).  
Regarding claim 7, Ewald discloses wherein the first build material application device is configured to apply the build material from the first build material supply device (spreader 104 applies build material from dosing surface 102, [0010] [0012] [0016], Figs. 1A-B) and the second build material application device is configured to apply the build material from the second build material supply device (feed mechanism 106 applies build material from a storage, [0013-14] [0019], Figs. 1-2).  
Regarding claim 8, Ewald discloses further comprising a control device configured to control operation of the first and second build material application devices (motion controller 108 controls first carriage 103 and second carriage 107, [0017], Figs. 1A-B).  
Regarding claim 9, Ewald discloses wherein the control device is configured to control a motion of the at least one build material application element of the second build material application device depending on a motion of the at least one build material application element of the first build material application device (motion controller 108 controls first carriage 103 and second carriage 107 and is capable of controlling them to coordinate their movements as disclosed, [0010] [0012-14] [0016-17], Figs. 1A-B).  
Regarding claim 10, Ewald discloses wherein the control device is configured to control a motion of the at least one build material application element of the first build material application device from a start position of the at least one build material application element in which the at least one build material application element is positioned to cross the supply area of the first build material supply device before starting a build material application motion allowing for applying build material in the build area of the apparatus towards an end position of the at least one build material application element in which the at least one build material application element is positioned having crossed the supply area of the first build material supply device and the build area after completing a respective build material application motion (controller 108 controls carriage 103 to move spreader 104 and carriage 103 across dosing surface 102 and build surface 105, therefore on other side, [0010] [0012] [0016] [0019], Figs. 1A-B).  
Regarding claim 11, Ewald discloses wherein the control device is configured to control a motion of the at least one build material application element of the second build material application device from a start position of the at least one build material application element in which the at least one build material application element is positioned to cross the supply area of the second build material supply device before starting a build material supply motion allowing for supplying build material to the supply area of the first build material supply device towards an end position of the at least one build material application element in which the at least one build material application element is positioned having crossed the supply area of the second build material supply device and the supply area of the first build material supply device after completing a respective build material supply motion  (controller 108 moves second carriage 107 to move feed mechanism 106 and second carriage 107 move in direction D1 between a position for receiving build material and crossing over dosing surface 102, [0013-14] [0017] [0019], Figs. 1-2).  
Regarding claim 12, Ewald discloses wherein the control device is configured to initiate a build material application motion of the at least one build material application element of the first build material application device and a build material supply motion of the at least one build material application element of the second build material application device at the same time (controller 108 controls movements of first carriage 103 and second carriage 107 as recited with sweeping of powder on dosing surface 102 and resupply, [0016-17]; note that claim is about initiating, not that the movements be completed in parallel).  
Regarding claim 13, Ewald discloses wherein the first build material supply device comprises a build material storage unit comprising at least one build material storage element configured to store build material supplied from the first build material supply device (dosing surface 102 comprises a surface which stores build material from feed mechanism 106, [0012-13], Figs. 1A-B).  
Regarding claim 14, Ewald discloses wherein the second build material supply device comprises a build material storage unit comprising at least one build material storage element configured to store build material supplied from the second build material supply device (feeding mechanism 106 comprises a choked flow hopper that stores powder from a storage, [0014] [0019]).  
Regarding claim 15, Ewald discloses wherein the build material storage element of the build material storage unit of the first build material supply device comprises a moveably supported build material supply element configured to supply an amount of build material to the supply area of the first build material supply device (spreader 104 pushes powder from one part of dosing surface 102 to another and therefore supplies build material to the supply area (dosing surface 102), [0014]).  
Regarding claim 16, Ewald discloses wherein the build material storage element of the build material storage unit of the second build material supply device comprises a moveably supported build material supply element configured to supply an amount of build material to the supply area of the second build material supply device (upper portion of feeding mechanism 106 comprises a choked flow hopper that stores powder and supplies it to lower portions, [0014]).  
Regarding claim 17, Ewald discloses wherein the build material storage element of the build material storage unit of the first build material supply device comprises a first receiving volume of a first build material receiving volume (dosing surface 102 supports a volume which constitutes a first receiving volume, [0012-13], Figs. 1A-B)) and the build material storage element of the build material storage unit of the second build material supply device comprises a second receiving volume of a second build material (feeding mechanism 106 comprises a choked flow hopper that stores powder, [0014] [0019]), the second receiving volume of the second build material being same as or  different from the first receiving volume of the first build material (volume on dosing surface 102 is different than choked flow hopper of feeding mechanism 106, [0014] [0019]).  
Regarding claim 18, Ewald discloses a build material application arrangement for an apparatus for additively manufacturing a three-dimensional object by successive layerwise selective irradiation and consolidation of layers of a build material with at least one energy beam in a build area of the apparatus (build material selectively solidified on build surface 105 in successive layers, [0016]; by at least one energy beam is an intended use and the apparatus would be capable of that as it is neutral to the solidification mechanism; no source of the at least one energy beam is positively recited), the apparatus comprising: a first build material supply device (dosing surface 102, [0012], Figs. 1A-B) configured to supply an amount of build material to a first build material application device (spreader 104 attached to carriage 103, [0010], Figs. 1A-B), wherein the first build material application device is configured to move in a first motion path to apply an amount of build material in a build area of the apparatus(spreader 104 and carriage 103 move in direction D2 to apply build material over build surface 105, [0016], Figs. 1A-B), the build area of the apparatus is crossed by the first build material application device moving in the first motion path (spreader 104 and carriage 103 move in direction D2 and cross build surface 105, [0016], Figs. 1A-B); and a second build material supply device configured to supply an amount of build material to a second build material application device (a storage supplies powdered build material to feed mechanism 106, [0013] [0019]), wherein the second build material application device is configured to move in a second motion path to apply an amount of build material to a supply area of the first build material supply device (feed mechanism 106 and second carriage 107 move in direction D1 over dosing surface 102, [0014], Figs. 1A-B), the build area of the apparatus is not crossed by the second build material application device moving in the second motion path (feed mechanism 106 and second carriage 107 movement in direction D1 does not cross build surface 105, [0014], Figs. 1A-B).  
Regarding claim 20, Ewald discloses wherein the first build material application device is configured to move in the first motion path simultaneously as the second build material application device is configured to move in the second motion path (first carriage 103 and second carriage 107 capable of moving as recited with first carriage 103 moving over build area 105 without colliding with second carriage 107 moving over dosing surface 102, [0016]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the alternative, claim(s) 1-18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ewald (US 2021/0197470) in view of Dries (US 2019/0313878).
Regarding claim 1, Ewald discloses an apparatus comprising: a first build material supply device (dosing surface 102, [0012], Figs. 1A-B) configured to supply an amount of build material to a first build material application device (spreader 104 attached to carriage 103, [0010], Figs. 1A-B); the first build material application device configured to move in a first motion path to apply an amount of build material in the build area of the apparatus (spreader 104 and carriage 103 move in direction D2 to apply build material over build surface 105, [0016], Figs. 1A-B), the build area of the apparatus is crossed by the first build material application device moving in the first motion path (spreader 104 and carriage 103 move in direction D2 and cross build surface 105, [0016], Figs. 1A-B); a second build material supply device configured to supply an amount of build material to a second build material application device (a storage supplies powdered build material to feed mechanism 106, [0013] [0019]); and the second build material application device configured to move in a second motion path to apply an amount of build material to a supply area of the first build material supply device (feed mechanism 106 and second carriage 107 move in direction D1, [0014], Figs. 1A-B), the build area of the apparatus is not crossed by the second build material application device moving in the second motion path (feed mechanism 106 and second carriage 107 movement in direction D1 does not cross build surface 105, [0014], Figs. 1A-B). 
Ewald teaches an apparatus substantially as claimed. Ewald is silent as to the type of solidification method. For the sake of argument, instead of interpreting the long preamble as an intended use, Ewald is assumed to not disclose an apparatus for manufacturing a three-dimensional object formed by successive layerwise selective irradiation and consolidation of build material layers by at least one energy beam in a build area of the apparatus.
However, in the same field of endeavor of additive manufacturing by selectively consolidating powder, ([0061]), Dries teaches manufacturing a three-dimensional object formed by successive layerwise selective irradiation and consolidation of build material layers by at least one energy beam in a build area of the apparatus ([0061]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus of Ewald to include a laser for sintering powder because Ewald is silent as to the solidification method and [0061] of Dries teaches multiple methods to do so, including laser sintering.
The modification to claim 1 would be similarly applied to claims 2-17 and are omitted for the sake of brevity.
Regarding claim 18, Ewald discloses a build material application arrangement for an apparatus for additively manufacturing a three-dimensional object by successive layerwise consolidation of layers of a build material in a build area of the apparatus (build material selectively solidified on build surface 105 in successive layers, [0016]), the apparatus comprising: a first build material supply device (dosing surface 102, [0012], Figs. 1A-B) configured to supply an amount of build material to a first build material application device (spreader 104 attached to carriage 103, [0010], Figs. 1A-B), wherein the first build material application device is configured to move in a first motion path to apply an amount of build material in a build area of the apparatus(spreader 104 and carriage 103 move in direction D2 to apply build material over build surface 105, [0016], Figs. 1A-B), the build area of the apparatus is crossed by the first build material application device moving in the first motion path (spreader 104 and carriage 103 move in direction D2 and cross build surface 105, [0016], Figs. 1A-B); and a second build material supply device configured to supply an amount of build material to a second build material application device (a storage supplies powdered build material to feed mechanism 106, [0013] [0019]), wherein the second build material application device is configured to move in a second motion path to apply an amount of build material to a supply area of the first build material supply device (feed mechanism 106 and second carriage 107 move in direction D1 over dosing surface 102, [0014], Figs. 1A-B), the build area of the apparatus is not crossed by the second build material application device moving in the second motion path (feed mechanism 106 and second carriage 107 movement in direction D1 does not cross build surface 105, [0014], Figs. 1A-B).
Ewald teaches a build material application arrangement for an apparatus substantially as claimed. Ewald is silent as to the type of solidification method. For the sake of argument, instead of interpreting the long preamble as an intended use, Ewald is assumed to not disclose that the build material is for an apparatus for additively manufacturing a three-dimensional object formed by successive layerwise selective irradiation and consolidation of build material layers by at least one energy beam in a build area of the apparatus.
However, in the same field of endeavor of additive manufacturing by selectively consolidating powder, ([0061]), Dries teaches manufacturing a three-dimensional object formed by successive layerwise selective irradiation and consolidation of build material layers by at least one energy beam in a build area of the apparatus ([0061]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus of Ewald to include a laser for sintering powder because Ewald is silent as to the solidification method and [0061] of Dries teaches multiple methods to do so, including laser sintering.
The modification to claim 18 would be similarly applied to claim 18 and is omitted for the sake of brevity.
Response to Arguments
Applicant’s arguments, see remarks, filed October 4, 2022, with respect to the rejection(s) of claim(s) 1-18 and 20 under 35 USC 112 have been fully considered and are persuasive.  The rejections under 35 USC 112 have all been withdrawn. 
Applicant’s arguments, see remarks, filed October 4, 2022, with respect to the rejection(s) of claim(s) 1-18 and 20 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Ewald (US 2021/0197470).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ewald (US 2021/0206066; US 11,192,301) teaches a similar apparatus to Ewald (US 2021/0197470) except that D1 and D2 are parallel, demonstrating an art recognized equivalence between the orientations. Ewald (US 2022/0134665; US 11,254,056) teaches subject matter similar to Ewald (US 2021/0197470), cited above.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J CHIDIAC whose telephone number is (571)272-6131. The examiner can normally be reached 8:30 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Xiao Zhao can be reached on 571-270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS J CHIDIAC/Examiner, Art Unit 1744                                                                                                                                                                                                        
/LEITH S SHAFI/Primary Examiner, Art Unit 1744